UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-138927 A5 LABORATORIES INC. (Exact Name of registrant as specified in its charter) Nevada 20-5277531 (State or other Jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 2525 Robinhood Street,Suite 1100 Houston, TX77005 (Address of principal executive offices) (713) 465-1001 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As of September 9, 2013, there were 100,000,000 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative disclosures about Market Risk. 26 Item 4. Controls and Procedures. 26 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 27 Signatures 28 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. A5 Laboratories, Inc. (A Development Stage Company) Balance Sheets March 31, September 30, (Unaudited) Assets Current assets Cash $ $ Other receivables Total current assets Property and equipment - net Debt issue costs- net Total assets $ $ Liabilities and Stockholders' (Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Accounts payable - related party Accrued interest payable Notes/Advances payable - related party Common stock to be issued - Derivative liability Convertible debt - net Total current liabilities Stockholders' (Deficit) Preferred stock, $0.001 par value, 100,000,000 shares authorized; none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized; 61,584,388 and 46,838,491 issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ 3 A5 Laboratories, Inc. (A Development Stage Company) Statements of Operations (Unaudited) June 21, 2006 (inception) through Three Months Ended March 31, Six Months Ended March 31, March 31, Expenses General and Administrative Expenses $ Impairment of software - $ Total Other (Expense) Interest expense ) $ ) Derivative expense ) ) ) $ ) Change in fair value of derivative liability ) ) $ Loss on Retirement of Debt ) ) ) Tax refunds $ Total Other (Expense) - net ) ) ) Net Income (Loss) $ ) $ $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding during the period/year - basic and diluted $ 4 A5 LABORATORIES, INC. (A Development Stage Company) Statements of Cash Flows (Unaudited) June 21, 2006 (Inception) to Six Months Ended March 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Share based payments Impairment of software - Derivative expense Depreciation Amortization of debt issue cost Amortization of debt discount Change in fair value of derivative liabilities ) ) Accrued interest on Retired debt Loss on Retirement of Debt Changes in operating assets and liabilities: (Increase) decrease in other receivables - ) Increase (decrease) in accounts payable and accrued expense - ) Increase in accounts payable - related party Increase in accrued interest Net cash provided by (used in) operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - ) Net cash used in investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from related party notes/advances - Proceeds from convertible notes payable Notes Issued for Professional services Repayment of related party notes/advances - ) Cash paid as debt offering costs - ) Proceeds from issuance of common stock - Net cash provided by financing activities Net (Decrease) in Cash (0
